EXHIBIT 10.37

 


FOURTH AMENDMENT TO THE


 


FIRST AMENDED AND RESTATED AGREEMENT


 


OF LIMITED PARTNERSHIP


 


OF


 


SL GREEN OPERATING LIMITED PARTNERSHIP, L.P.

 

This Amendment is made as of May 27, 2004 by SL Green Realty Corp., a Maryland
corporation, as managing general partner (the “Company” or the “Managing General
Partner”) of SL Green Operating Limited Partnership, L.P., a Delaware limited
partnership (the “Partnership”), and as attorney-in-fact for the Persons named
on Exhibit A to the First Amended and Restated Agreement of Limited Partnership
of SL Green Operating Limited Partnership, dated as of August 20, 1997, as
amended from time to time, (the “Partnership Agreement”) for the purpose of
amending the Partnership Agreement.  Capitalized terms used herein and not
defined shall have the meanings given to them in the Partnership Agreement.

WHEREAS, the Board of Directors of the Company (the “Board”), by action at a
meeting on April 7, 2004 and by action of the Pricing Committee of the Board on 
pursuant to delegated authority, classified and designated on April 28, 2004
shares of Preferred Stock (as defined in the Articles of Incorporation of the
Company (the “Charter”)) as Series D Preferred Stock (as defined below);

WHEREAS, the Board filed Articles Supplementary to the Charter (the “Articles
Supplementary”) with the State Department of Assessments and Taxation of
Maryland on May 20, 2004 establishing the Series D Preferred Stock, with such
preferences, rights, voting powers, restrictions, limitations as to
distributions, qualifications and terms and conditions of redemption as
described in the Articles Supplementary;

WHEREAS, on May 27, 2004, the Company issued 2,400,000 shares of the Series D
Preferred Stock;

WHEREAS, the Managing General Partner has determined that, in connection with
the issuance of the Series D Preferred Stock, it is necessary and desirable to
amend the Partnership Agreement to create additional Partnership Units (as
defined in the Partnership Agreement) having designations, preferences and other
rights which are substantially the same as the economic rights of the Series D
Preferred Stock.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Managing General Partner hereby amends the Partnership Agreement as follows:

1.     Article 1 of the Partnership Agreement is hereby amended by adding the
following definitions:

“Series D Preferred Stock” means the 7.875% Series D Cumulative Redeemable
Preferred Stock of the Company, with such preferences, rights, voting powers,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption as described in the Articles Supplementary; and

--------------------------------------------------------------------------------


“Series D Preferred Units” means the series of Partnership Units established
pursuant to this Amendment, representing units of Limited Partnership Interest
designated as the 7.875% Series D Cumulative Redeemable Preferred Units, with
the preferences, rights, voting powers, restrictions, limitations as to
distributions, qualifications and terms and conditions of redemption of units as
described herein; and

2.     In accordance with Section 4.02.A of the Partnership Agreement, set forth
below are the terms and conditions of the Series D Preferred Units hereby
established and issued to the Company in consideration of the Company’s
contribution to the Partnership of the net proceeds following the issuance and
sale of the Series D Preferred Stock by the Company:

A.    Designation and Number.  A series of Partnership Units, designated as
Series D Preferred Units, is hereby established.  The number of Series D
Preferred Units shall be 2,760,000.

B.    Rank.  The Series D Preferred Units, with respect to rights to the payment
of dividends and the distribution of assets upon the liquidation, dissolution or
winding up of the Partnership, rank (a) senior to the Class A Units, Class B
Units and all Partnership Interests issued by the Partnership the terms of which
specifically provide that such Partnership Interests rank junior to the Series D
Preferred Units; (b) on a parity with the 7.625% Series C Cumulative Redeemable
Preferred Units and all Partnership Interests issued by the Partnership the
terms of which specifically provide that such Partnership Interests rank on a
parity with the Series D Preferred Units; and (c) junior to all Partnership
Interests issued by the Partnership the terms of which specifically provide that
such Partnership Interests rank senior to the Series D Preferred Units.

C.    Distributions.

(i)            Pursuant to Section 5.01 of the Partnership Agreement but subject
to the rights of holders of any Units ranking senior to the Series D Preferred
Units as to the payment of distributions, the Managing General Partner, in its
capacity as the holder of the then outstanding Series D Preferred Units, shall
be entitled to receive, when, as and if authorized by the Managing General
Partner, out of Available Cash, cumulative quarterly preferential cash
distributions in an amount per unit equal to 7.875% of the $25.00 liquidation
preference per annum (equivalent to a fixed annual amount of $1.96875 per
unit).  Distributions on the Series D Preferred Units shall accrue and be fully
cumulative from the date of original issuance and shall be payable quarterly
when, as and if authorized by the Managing General Partner, in equal amounts in
arrears on the fifteenth day of each July, October, January and April or, if not
a business day, the next succeeding business day (each, a “Series D Preferred
Unit Distribution Payment Date”).  Any distribution (including the initial
distribution) payable on the Series D Preferred Units for any partial
distribution period shall be prorated and computed on the basis of a 360-day
year consisting of twelve 30-day months.  Distribution period shall mean the
period from and the date of original issuance and ending on and excluding the
next Series D Preferred Unit Distribution Payment Date, and each subsequent
period from but including such Series D Preferred Unit Distribution Payment Date
and ending on and excluding the next following Series D Preferred Unit
Distribution Payment Date.

(ii)           No distribution on the Series D Preferred Units shall be
authorized by the Managing General Partner or declared or paid or set apart for
payment by the Partnership at such time as the terms and provisions of any
agreement of the Managing General Partner or the Partnership, including any
agreement relating to its indebtedness, prohibits such authorization,
declaration, payment or setting apart for payment or provides that such
authorization, declaration, payment or setting apart for payment would
constitute a breach thereof, or a default thereunder, or if such authorization,
declaration, payment or setting apart for payment shall be restricted or
prohibited by law.  No interest, or sum of money in lieu

 

2

--------------------------------------------------------------------------------


of interest, shall be payable in respect of any distribution payment or payments
on the Series D Preferred Units which may be in arrears.

(iii)          Notwithstanding the foregoing, distributions with respect to the
Series D Preferred Units shall accumulate whether or not any of the foregoing
restrictions exist, whether or not there is sufficient Available Cash for the
payment thereof and whether or not such distributions are authorized. 
Accumulated but unpaid distributions on Series D Preferred Units shall not bear
interest and holders of the Series D Preferred Units shall not be entitled to
any distributions in excess of full cumulative distributions.  Any distribution
payment made on the Series D Preferred Units shall first be credited against the
earliest accumulated but unpaid distribution due with respect to such units
which remains payable.

(iv)          Except as provided in subsection 2.C.(iv), unless full cumulative
distributions have been or contemporaneously are declared and paid or
authorized, declared and a sum sufficient for the payment thereof set apart for
such payment on the Series D Preferred Units for all past distribution periods
and the then current distribution period, no distributions (other than in
Partnership Interests ranking junior to the Series D Preferred Units as to the
payment of dividends and the distribution of assets upon any liquidation,
dissolution or winding up of the Partnership) shall be authorized, declared or
paid or set apart for payment nor shall any other distribution be authorized,
declared or made upon the Class A Units, the Class B Units, or any other
Partnership Interests ranking, as to the payment of distributions or the
distribution of assets upon any liquidation, dissolution or winding up of the
Partnership, junior to or on a parity with the Series D Preferred Units for any
period, nor shall any Class A Units, Class B Units, or any other Partnership
Interests ranking junior to or on a parity with the Series D Preferred Units as
to the payment of distributions or the distribution of assets upon any
liquidation, dissolution or winding up of the Partnership, be redeemed,
purchased or otherwise acquired for any consideration (or any moneys be paid to
or made available for a sinking fund for the redemption of any such Partnership
Interests) by the Partnership (except by conversion into or exchange for
Partnership Interests ranking junior to the Series D Preferred Units as to the
payment of distributions and the distribution of assets upon any liquidation,
dissolution or winding up of the affairs of the Partnership).

(v)           When distributions are not paid in full (or a sum sufficient for
such full payment is not so set apart) upon the Series D Preferred Units and any
other Partnership Interests ranking on a parity as to the payment of
distributions with the Series D Preferred Units, all distributions authorized
and declared upon the Series D Preferred Units and any other Partnership
Interests ranking on a parity as to the payment of distributions with the
Series D Preferred Units shall be declared pro rata so that the amount of
distributions authorized and declared per Series D Preferred Unit and such other
Partnership Interests shall in all cases bear to each other the same ratio that
accumulated distributions per each Series D Preferred Unit and such other
Partnership Interests (which shall not include any accumulation in respect of
unpaid distributions for prior distribution periods if such other Partnership
Interests do not have a cumulative distribution) bear to each other.

(vi)          Holders of Series D Preferred Units shall not be entitled to any
distribution, whether payable in cash, property or Partnership Interests, in
excess of full cumulative distributions on the Series D Preferred Units as
described above.  Accrued but unpaid distributions on the Series D Preferred
Units will accumulate as of the Series D Preferred Units Distribution Payment
Date on which they first become payable.

3

--------------------------------------------------------------------------------


D.    Allocations.

Allocations of the Partnership’s items of income, gain, loss and deduction shall
be allocated among holders of Series D Preferred Units in accordance with
Article VI of the Partnership Agreement.

E.     Liquidation Preference.

(i)            In the event of any voluntary or involuntary liquidation,
dissolution or winding up of the Partnership, the Managing General Partner, in
its capacity as holder of the Series D Preferred Units, shall be entitled to
receive out of the assets of the Partnership available for distribution to the
Partners pursuant to Section 13.02.A of the Partnership Agreement a liquidation
preference of $25.00 per Series D Preferred Unit, plus an amount equal to any
accumulated and unpaid distributions (whether or not earned or authorized) to
the date of payment, before any distribution of assets is made to holders of
Class A Units, Class B Units or any other Partnership Interests that rank junior
to the Series D Preferred Units as to the distribution of assets upon the
liquidation, dissolution or winding up of the Partnership, but subject to the
preferential rights of the holders of Partnership Interests ranking senior to
the Series D Preferred Units as to the distribution of assets upon the
liquidation, dissolution or winding up of the Partnership.

(ii)           If upon any such voluntary or involuntary liquidation,
dissolution or winding up of the Partnership, the assets of the Partnership
legally available for distribution to its Partners are insufficient to make such
full payment to the Managing General Partner, in its capacity as the holder of
the Series D Preferred Units, and the corresponding amounts payable on all other
Partnership Interests ranking on a parity with the Series D Preferred Units as
to the distribution of assets upon the liquidation, dissolution or winding up of
the Partnership, then the Managing General Partner, in its capacity as the
holder of the Series D Preferred Units, and all other holders of such
Partnership Interests shall share ratably in any such distribution of assets in
proportion to the full liquidating distributions (including, if applicable,
accumulated and unpaid distributions) to which they would otherwise be
respectively entitled.

(iii)          After payment of the full amount of the liquidating distributions
to which they are entitled, the Managing General Partner, in its capacity as the
holder of the Series D Preferred Units, shall have no right or claim to any of
the remaining assets of the Partnership.

(iv)          None of a consolidation or merger of the Partnership with or into
another entity, a merger of another entity with or into the Partnership, a
statutory unit exchange by the Partnership or a sale, lease or conveyance of all
or substantially all of the Partnership’s property or business shall be
considered a liquidation, dissolution or winding up of the affairs of the
Partnership.

F.     Redemption.

In connection with the redemption by the Company of any of shares of Series D
Preferred Stock in accordance with the provisions of the Articles Supplementary,
the Partnership shall provide cash to the Company for such purpose which shall
be equal to the redemption price (as set forth in the Articles Supplementary),
plus all distributions accumulated and unpaid to the Redemption Date (as defined
in the Articles Supplementary) (or, as applicable, the accumulated and unpaid
distribution payable pursuant to Section 6(b)(iv) of the Articles
Supplementary), and one Series D Preferred Unit shall be concurrently redeemed
with respect to each share of Series D Preferred Stock so redeemed by the
Company.  From and after the applicable Redemption Date (as defined in the
Articles Supplementary), the Series D Preferred Units so redeemed shall no
longer be outstanding and all rights hereunder, to distributions or otherwise,
with respect to such Series D Preferred Units shall cease.  Any Series D
Preferred Units so redeemed may be reissued to the Managing General Partner at
such time as the Managing General Partner reissues a

4

--------------------------------------------------------------------------------


corresponding number of shares of Series D Preferred Stock so redeemed or
repurchased, in exchange for the contribution by the Managing General Partner to
the Partnership of the proceeds from such reissuance.

G.    Voting Rights.

Except as required by applicable law, the Managing General Partner, in its
capacity as the holder of the Series D Preferred Units, shall have no voting
rights.

H.    Conversion.

The Series D Preferred Units are not convertible into or exchangeable for any
other property or securities of the Partnership.

I.      Restriction on Ownership.

The Series D Preferred Units shall be owned and held solely by the Managing
General Partner.

3.     Except as modified herein, all terms and conditions of the Partnership
Agreement shall remain in full force and effect, which terms and conditions the
Managing General Partner hereby ratifies and confirms.

4.     This Amendment shall be construed and enforced in accordance with and
governed by the laws of the State of Delaware, without regard to conflicts of
law.

5.     If any provision of this Amendment is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

*              *              *              *              *

 

5

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first set forth above.

 

 

 

 

SL GREEN REALTY CORP.,

 

a Maryland corporation, as Managing General

 

Partner of SL Green Operating Limited

 

Partnership and on behalf of existing

 

Limited Partners

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

6

--------------------------------------------------------------------------------